UN|TED STATES DlSTR|CT COURT
N'.|lDDLE D|STR|CT OF LOU|S|ANA

PH|L|P GIBSON
C|VIL ACTION

VERSUS
16-354~SDD‘RLB

JA|V|ES M. LEBLANC, ET AL.

RUL|NG

The Court has carefully considered the Petition,1 the record, the law applicable to
this actionl and the Repon‘ and Recornmendation? of United States |V|agistrate Judge
Richard L. Bourgeois, Jr. dated March 21, 2019, to Which an objection3 Was filed and also
reviewed

The Court hereby approves the Report and Recomrnendation of the Magistrate
Judge and adopts it as the Court’s opinion herein.

ACCORD|NGLY, the P|aintiff’s Iv'lotions4 are DEN|ED.

lT |S FURTHER ORDERED that the P|aintiff’s claims against Defendant Dr.
Sy|vest are DlSNl|SSED, sua sponte, without prejudice for failure to state a claim and this
matter is hereby REFERRED back to the |V|agistrate for further proceedings

Baton Rouge, Louisiana the iday of if\pri|l 2019.

SHELLY D. CK, CH|EF DlSTR|CT JUDGE
N|lDDLE Dl RlCT OF LOU|S|ANA

 

 

‘ Rec. Doc. 1.

2 Rec. Doc. 152

3 Rec. Doc. 16_

“ Rec. Docs. 147, 148, 1491 and 150,

